NOT FOR PUBLICATION                           FILED
                     UNITED STATES COURT OF APPEALS                        FEB 24 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

 STEVE WILHELM,                                    No. 15-16925

                   Plaintiff-Appellant,           D.C. No. 1:10-cv-00001-DLB

   v.
                                                  MEMORANDUM*
 ARON ROTMAN, Dr.; et al.,

                   Defendants-Appellees.

                    Appeal from the United States District Court
                        for the Eastern District of California
                    Dennis L. Beck, Magistrate Judge, Presiding**

                           Submitted February 14, 2017***

Before:       GOODWIN, FARRIS, and FERNANDEZ, Circuit Judges.

        California state prisoner Steve Wilhelm appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging deliberate

indifference to his serious medical needs. We have jurisdiction under 28 U.S.C.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
            The parties consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
        ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1291. We review de novo. Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir.

2004). We affirm.

      The district court properly granted summary judgment for defendant Rotman

because Wilhelm failed to raise a genuine dispute of material fact as to whether

Rotman was deliberately indifferent by causing a delay in Wilhelm’s hernia

treatment. See Jett v. Penner, 439 F.3d 1091, 1096 (9th Cir. 2006) (deliberate

indifference requires showing of harm “caused by” the alleged indifference);

Hallett v. Morgan, 296 F.3d 732, 746 (9th Cir. 2002) (prisoner alleging deliberate

indifference based on delay in treatment must show that delay led to further

injury); McGuckin v. Smith, 974 F.2d 1050, 1060 (9th Cir. 1992) (“A defendant

must purposefully ignore or fail to respond to a prisoner’s pain or possible medical

need in order for deliberate indifference to be established.”), overruled on other

grounds by WMX Techs., Inc. v. Miller, 104 F.3d 1133 (9th Cir. 1997) (en banc).

      Wilhelm’s request for entry of default judgment, set forth in his reply brief,

is denied.

      AFFIRMED.




                                          2                                    15-16925